Title: To George Washington from Tobias Lear, 22 June 1788
From: Lear, Tobias
To: Washington, George



My dear Sir,
Portsmouth [N.H.] 22 June 1788.

I have the pleasure to inform you that the Constitution was yesterday adopted by the Convention of this State after a Session of four days; the number in favor of the adoption was 57—against it 46. The majority, tho’ small, is very respectable, as it is pretty well ascertained that at least ¾ of the property, & a larger proportion of the abilities in the State are friendly to the proposed system. The opposition here (as has generally been the case) was composed of men who were involved in debt; and of consequence would be averse to any government which was likely to abolish their tender Laws and cut off every hope of

accomplishing their favorite plan of introducing a paper currency. The behaviour of the minority (except a few) was however candid & conciliatory; and the event was peculiarly pleasing to every inhabitant of this town & its vicinity.
The Independent Companies of Horse & the Militia will assemble tomorrow to conduct his Excellency President Langdon into town, but whether there will be any procession, as has been exhibited in other places on the occasion, I do not know, but think there will not.
I take the liberty to enclose a copy of the amendments recommended by this Convention; they were drawn up more with a view of softening & conciliating the adoption to some who were moderate in their opposition than from an expectation that they would ever be engrafted in the Constitution.
I hope to be at Mount Vernon some time in the latter part of July or first of Augt—my inclination would lead me there sooner was that alone to be consulted, but there are several matters to be settled relative to my father’s Estate which require my attention, and which will detain me in this part of the Continent a few weeks longer than I expected.
You will be so obliging as to give my best respects to Mrs Washington—and be assured that I am, My dear Sir, With the warmest affection & highest respect, Yr most Obedt & Hble Servant

Tobias Lear


P.S. The Constitution was ratified on Saturday at 1 P.M. I am thus particular as Virginia might have adopted it on the same day, & in that Case the hour must be known to determine which was the ninth State.

